TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00699-CV


                                      In re Robert Galvin


                                        C. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-18-002157, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of C. L. The subject of this

proceeding is Robert Galvin, appellant’s attorney.

               Appellant filed his notice of appeal on October 2, 2019, and his brief was due

November 13, 2019. On November 15, 2019, we ordered counsel to file appellant’s brief no

later than December 2, 2019. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Robert Galvin shall appear in person before

this Court on Wednesday, December 18, 2019, at 10:30 a.m. in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have
sanctions imposed for his failure to obey our November 15, 2019 order. This order to show

cause will be withdrawn and Galvin will be relieved of his obligation to appear before this Court

as ordered above if the Clerk of this Court receives appellant’s brief on or before December 16,

2019.

              It is ordered on December 10, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                               2